PER CURIAM:
La querellada, Leda. Candy Arreche Hol-dun, fue admitida al ejercicio de la abogacía por este Tribunal el 31 de mayo de 1977. El 23 de junio siguiente se la autorizó a ejercer el notariado.
*681Por opinion y sentencia de 23 de marzo de 1983 en el caso Cr-81-62, 114 D.P.R. 99 (1983), confirmamos sentencia condenatoria contra dicha querellada, que tuvo por base acusación criminal por infracción del Art. 262 del Código Penal, 33 L.P.R.A. see. 4523, en que se alegó:
. . . allá en o para el 7 de febrero y durante los días siguientes hasta el día 16 de febrero de 1981, en Santurce, Puerto Rico, que forma parte de la jurisdicción del Tribunal Superior de Puerto Rico, Sala de San Juan, ilegal, voluntaria, maliciosamente, a sabiendas, y con la intención criminal cons-piró junto al Sr. César J. Ojínaga Deu, para lograr acusar falsamente a Luis A. Figueroa Rivera, de un supuesto delito de Sustancias Controladas, tramando entonces el conseguir la intervención de la policía, de modo tal de conseguir el arresto y denuncia del Sr. Luis A. Figueroa Rivera, por parte de los Agentes de la División de Drogas y Narcóticos de la Policía de Puerto Rico, todo ello con la intención de promover una causa criminal infundadamente y el cobro de $15,000.00 por honorarios profesionales. En la conspiración la referida acu-sada, ejecutó actos para llevar a cabo la conspiración y a tales efectos ejecutó actos dirigidos al logro del propósito conve-nido, uno de ellos la entrega por parte de Candy Arreche Holdun a César Jorge Ojínaga Deu de un cheque por la can-tidad de $240.00 para la compra de heroína, y, a tales efectos ejecutó actos como reza la acusación.
El Procurador General había presentado querella el 5 de noviembre de 1981 en que solicitaba se decretara la sepa-ración de la querellada del ejercicio de la abogacía y del notariado, basándose en dicha convicción. Por resolución de 10 de diciembre de 1981 detuvimos el trámite sobre dicha querella toda vez que la sentencia recaída en la causa criminal no era final y firme por estar pendiente el recurso de apelación que resolviéramos mediante la opinión y senten-cia mencionadas. El trámite siguió detenido luego de nues-tra sentencia para atender a mociones de reconsideración sometidas. A esta fecha el fallo es final, firme e irreversible.
Los hechos cometidos por la querellada, probados en la causa criminal más allá de duda razonable, acusan de su *682parte tal grado de torpeza y deformación moral que la hacen indigna de ser miembro de la profesión jurídica.

Se decretará la separación permanente de la querellada Candy Arreche Holdun del ejercicio de la abogacía y del notariado.

El Juez Presidente Señor Trías Monge no intervino.